


Exhibit 10.1




Staples, Inc.
Amended and Restated
Long Term Cash Incentive Plan


(Effective March 6, 2012)
I.    Summary and Purpose


Staples, Inc. (“Staples”) has developed this Amended and Restated Long Term Cash
Incentive Plan (this “Plan”), to provide opportunities for Participants (as
defined in Section III. below) to earn financial rewards for their role in
ensuring that Staples meets its long-term performance targets. This Plan aims to
align the interests of the Participants with those of Staples' stockholders.
Awards are based on actual results measured against pre-established company
financial objectives and other long-term performance goals.
This Plan is intended to provide for long-term cash incentive awards based upon
a performance cycle for a specified year or number of years (a “Performance
Cycle”) under which performance goals will be established for such Performance
Cycle in its entirety or separately for each fiscal year (a “Plan Year”)
included within such Performance Cycle.
The performance goals for each Participant will be established in accordance
with Section IV within the first 90 days of the Performance Cycle (or within the
first 90 days of each Plan Year in the Performance Cycle if each Plan Year
within the Performance Cycle will have separate performance goals). Once
established, the performance goals shall remain fixed for the balance of the
Performance Cycle (or Plan Year, as applicable).
A target award (as defined in Section IV.C. below, a “Target Award”) will also
be established for each Participant in accordance with Section IV within the
first 90 days of each Performance Cycle. Once established, the Target Award
shall remain fixed for the balance of the Performance Cycle.
At the end of the Performance Cycle, the Compensation Committee of the Board of
Directors of Staples (the “Committee”) will determine the amount of the payment
to be made to a Participant with respect to the Performance Cycle, and (subject
to the other provisions of this Plan) pay the total amount so determined to the
Participant. Where each Plan Year in such Performance Cycle has separate
performance goals, at the end of the Performance Cycle, the Committee will
determine the amount of the payment to be made to a Participant with respect to
each Plan Year in the Performance Cycle, and (subject to the other provisions of
this Plan) pay the total amount so determined to the Participant.
A Participant may be granted more than one award under this Plan, and may be
granted awards that have overlapping Performance Cycles or Plan Years.
II.    Term of Plan


This Plan, subject to stockholder approval, shall apply beginning with the
fiscal year commencing January 30, 2012 and will terminate at the end of the
fiscal year beginning January 30, 2016, unless further extended by subsequent
stockholder approval.






--------------------------------------------------------------------------------




III.    Eligibility


Subject to the determination by the Committee that the applicable performance
goals and all other requirements of this Plan are met, the following guidelines
will be used to determine an individual's eligibility for participation in this
Plan and eligibility for payment of an award.
Any associate of Staples or of any entity that Staples directly or indirectly
controls (each, an “Affiliate”) will be eligible to participate in this Plan.
Each associate who has been granted an award under this Plan shall be deemed a
“Participant” in this Plan.
Notwithstanding the establishment of a Target Award for a Participant and
notwithstanding the provisions of this Section III. which provide for prorated
awards in certain circumstances, with the exception of awards payable under the
special rules applicable to Participants who die and certain Participants
affected by a Change in Control, awards granted to Participants are intended to
be payable solely on account of the attainment of one or more pre-established
objective performance goals as described in Sections IV. and V. Accordingly,
except as provided for Participants who die or who are affected by a Change in
Control as described herein, no award or part thereof will be paid unless the
applicable performance goals were pre-established by the Committee in accordance
with Section IV.B., the Committee determines that the applicable performance
goals for the Performance Cycle, or the Plan Years within the Performance Cycle,
were achieved, and the Committee authorizes the payment of the award as
described in Section V. In all events, payment will be made at the time and in
the manner described in Section V.
A.Termination of Employment (Excluding Retirement, Death, Permanent Disability
and Change in Control)


A Participant whose employment with Staples and each of its Affiliates
terminates prior to the end of a Performance Cycle, other than as a result of
retirement (as defined in Section III.B. below), death, permanent disability, or
Change in Control (as defined in Section III.D. below), will be eligible for an
award under this Plan for that Performance Cycle as follows:
(i)If a Participant voluntarily terminates employment with Staples and each of
its Affiliates before the end of the Performance Cycle but after the
establishment of the Target Award and the performance goals for the Participant
for the Performance Cycle, then the Participant will be eligible for a prorated
award calculated by multiplying the Participant's approved award by a fraction,
the numerator of which will be the number of Plan Years ended before the Plan
Year in which the Participant terminates employment and the denominator of which
will be the number of Plan Years in the Performance Cycle; provided however, if
the Plan Years within the Performance Cycle have separate performance goals,
then the Participant will be eligible for an award for any Plan Years ended
before the Plan Year in which the Participant terminates employment.


(ii)If a Participant's employment with Staples and each of its Affiliates is
terminated by Staples or an Affiliate without Cause (as defined in Section
III.D.(iii) below) before the end of the Performance Cycle but after the
establishment of the Target Award and the performance goals for the Participant
for the Performance Cycle, then the Participant will be eligible for a prorated
award calculated by multiplying the Participant's approved award by a fraction,
the numerator of which will be the number of days from the start of the
Performance Cycle through the date in which the Participant's employment was
terminated and the denominator of which will be the total number of days in the
Performance Cycle; provided however, if the Plan Years within the Performance
Cycle have separate performance goals, then the Participant will be eligible for
an award for any Plan Years ended before the Plan Year in which the
Participant's employment was terminated and in addition, if the Participant is
terminated after the establishment of the Target Award for




--------------------------------------------------------------------------------




the Participant for the Performance Cycle and the performance goals for the
Participant for the Plan Year of termination, the Participant will be eligible
for a prorated award for the Plan Year in which the Participant's employment is
terminated calculated by multiplying the Participant's approved award for that
Plan Year by a fraction, the numerator of which will be the number of days from
the beginning of the Plan Year through the date of the Participant's termination
and the denominator of which will be the total number of days in that Plan Year.
(iii)If a Participant's employment with Staples and each of its Affiliates is
terminated by Staples or an Affiliate for Cause before the end of the
Performance Cycle, then the Participant will not be eligible to receive payment
of an award under this Plan.


(iv)A Participant whose termination occurs before the establishment of the
Target Award for the Participant for a Performance Cycle and the performance
goals for the Participant for that Performance Cycle (or Plan Year, as
applicable) will not receive an award for that Performance Cycle (or Plan Year,
as applicable).


B.Retirement, Death or Permanent Disability


(i)    Retirement: If a Participant terminates his or her employment with
Staples and each of its Affiliates before the end of the Performance Cycle and
after attaining age 55, and if at the time of such termination of employment the
sum of the years of service (as determined by the Committee) completed by the
Participant plus the Participant's age is greater than or equal to 65, and if
the Participant's retirement occurs after the establishment of the Target Award
and the performance goals for the Participant for the Performance Cycle, then
the Participant will be eligible for a prorated award calculated by multiplying
the Participant's approved award by a fraction, the numerator of which will be
the number of days the Participant was employed by Staples or an Affiliate
during the Performance Cycle and the denominator of which will be the total
number of days in such Performance Cycle; provided however, if the Plan Years
within the Performance Cycle have separate performance goals, then the
Participant will be eligible for an award for any Plan Years ended before the
Plan Year in which the Participant retires and in addition, if the Participant's
retirement occurs after the establishment of the Target Award for the
Participant for the Performance Cycle and the performance goals for the
Participant for the Plan Year of retirement, the Participant will be eligible
for a prorated award for the Plan Year in which the Participant retires
calculated by multiplying the Participant's approved award for such Plan Year by
a fraction, the numerator of which will be the number of days from the beginning
of the Plan Year through the date of the Participant's retirement and the
denominator of which will be the total number of days in that Plan Year. A
Participant whose retirement occurs before the establishment of the Target Award
for a Performance Cycle and the performance goals for the Performance Cycle (or
Plan Year, as applicable) will not receive an award for that Performance Cycle
(or Plan Year, as applicable).


(ii)    Death: If a Participant's employment with Staples and each of its
Affiliates is terminated due to death before the end of the Performance Cycle
but after the establishment of the Target Award and the performance goals for
the Participant for the Performance Cycle, then without regard to the amount
that would have been earned by the Participant under the award based upon
achievement of the performance goals, 100% of the Participant's Target Award for
such Performance Cycle will be paid to the Participant's beneficiary (as defined
in Section VIII.J. below). A Participant whose death occurs before the
establishment of the Target Award for a Performance Cycle and the performance
goals for the Performance Cycle (or Plan Year, as applicable) will not receive
an award for that Performance Cycle (or Plan Year, as applicable).


(iii)    Permanent Disability: If a Participant's employment with Staples and
each of its




--------------------------------------------------------------------------------




Affiliates is terminated due to permanent disability before the end of the
Performance Cycle but after the establishment of the Target Award and the
performance goals for the Participant for the Performance Cycle, then the
Participant will be eligible for a prorated award calculated by multiplying the
Participant's approved award by a fraction, the numerator of which will be the
number of days the Participant was employed by Staples or an Affiliate during
the applicable Performance Cycle and the denominator of which will be the total
number of days in such Performance Cycle; provided however, if the Plan Years
within the Performance Cycle have separate performance goals, then the
Participant will be eligible for an award for any Plan Years ended before the
Plan Year in which the Participant is terminated and in addition, if the
Participant's termination occurs after the establishment of the Target Award for
the Participant for the Performance Cycle and the performance goals for the
Participant for the Plan Year of termination, the Participant will be eligible
for a prorated award for the Plan Year in which the Participant is terminated
calculated by multiplying the Participant's approved award for such Plan Year by
a fraction, the numerator of which will be the number of days from the beginning
of the Plan Year through the date of the Participant's termination and the
denominator of which will be the total number of days in that Plan Year. A
Participant whose termination occurs before the establishment of the Target
Award for a Performance Cycle and the performance goals for the Performance
Cycle (or Plan Year, as applicable) will not receive an award for that
Performance Cycle (or Plan Year, as applicable).


C.    Change in Control


If a Change in Control of Staples occurs while a Participant is employed by
Staples or an Affiliate and prior to the determination by the Committee whether
payment of an award has been earned under this Plan, then the Committee shall
authorize payment of each such outstanding award in an amount equal to the
greater of (x) 100% of the Participant's Target Award for the Performance Cycle,
or (y) the amount determined to have been earned by the Participant under the
award based upon achievement of the performance goals if:
(i)    At the time the Change in Control is deemed to occur, the Participant:


(A)Is not offered employment with the Surviving Corporation (or is not allowed
to continue his or her employment, if the Surviving Corporation is Staples) or
an entity directly or indirectly controlled by the Surviving Corporation in a
position (1) in which the title, employment duties and responsibilities,
conditions of employment, and the level of compensation and benefits are at
least equivalent to those in effect during the 90-day period immediately
preceding the Change in Control, and (2) that does not involve a relocation of
the Participant's principal place of employment of more than an additional 50
miles from the Participant's primary residence at the time of the Change in
Control; or


(B)Does not accept (or continue) employment with the Surviving Corporation or an
entity directly or indirectly controlled by the Surviving Corporation
(regardless of position, compensation or location) (other than as a result of
retirement); or


(ii)    Within one year following the date of the Change in Control, the
Participant either:


(A)    Is discharged without Cause; or


(B)    Resigns or retires because his or her title or employment duties and
responsibilities are diminished, his or her conditions of employment are
adversely changed, the level of his or her compensation and benefits are
reduced, or his or her principal place of employment is relocated by more than
an additional 50 miles from his or her primary residence at the time of the
Change in Control.




--------------------------------------------------------------------------------










D.    Definitions


For purposes of this Plan, the following terms shall have the following
meanings:
(i)A “Change in Control” shall be deemed to have occurred if (A) any “person”,
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”) (other than Staples, any trustee or other fiduciary
holding securities under an employee benefit plan of Staples, or any corporation
owned directly or indirectly by the stockholders of Staples in substantially the
same proportion as their ownership of stock of Staples), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Staples representing 30% or more of the combined
voting power of Staples' then outstanding securities (other than pursuant to a
merger or consolidation described in part (1) or (2) of clause (C) below); (B)
individuals who, as of the date hereof, constitute the Board of Directors of
Staples (as of the date hereof, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by Staples' stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of Staples, as such terms are used in Rule
14a-11 of Regulation 14A under the Exchange Act) shall be, for purposes of this
Plan, considered as though such person were a member of the Incumbent Board; (C)
the stockholders of Staples approve a merger or consolidation of Staples with
any other corporation, and such merger or consolidation is consummated other
than (1) a merger or consolidation which would result in the voting securities
of Staples outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) more than 75% of the combined voting power of the voting
securities of Staples or such surviving entity outstanding immediately after
such merger or consolidation, or (2) a merger or consolidation effected to
implement a recapitalization of Staples (or similar transaction) in which no
“person” (as defined above) acquires more than 30% of the combined voting power
of Staples' then outstanding securities; or (D) the stockholders of Staples
approve an agreement for the sale or disposition by Staples of all or
substantially all of Staples' assets, and such sale or disposition is
consummated.


(ii)“Surviving Corporation” shall mean (x) in the case of a Change in Control
pursuant to clause (A) or clause (B) of the above definition of Change in
Control, Staples; (y) in the case of Change in Control pursuant to clause (C) of
the above definition of Change in Control, the surviving or resulting
corporation in such merger or consolidation; and (z) in the case of a Change in
Control pursuant to Clause (D) of the above definition of Change in Control, the
entity acquiring the majority of the assets being sold or disposed of by
Staples.


(iii)“Cause,” as determined by Staples or the Surviving Corporation (which
determination shall be conclusive), shall mean:


(A)Willful failure by the Participant to substantially perform his or her duties
with Staples or the Surviving Corporation (other than any failure resulting from
incapacity due to physical or mental illness); provided, however, that Staples
or the Surviving Corporation has given the Participant a written demand for
substantial performance, which specifically identifies the areas in which the
Participant's performance is substandard, and the Participant has not cured such
failure within 30 days after delivery of the demand. No act or failure to act on
the Participant's part will be deemed “willful” unless the Participant




--------------------------------------------------------------------------------




acted or failed to act without a good faith or reasonable belief that his or her
conduct was in Staples' or the Surviving Corporation's best interest; or


(B)Breach by the Participant of any provision of any employment, consulting,
advisory, proprietary information, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Participant and Staples
or the Surviving Corporation, including, without limitation, the Proprietary and
Confidential Information Agreement and/or the Non-Compete and Non-Solicitation
Agreement; or


(C)Violation by the Participant of the Code of Ethics; or


(D)The Participant's engagement in intentional deceitful act(s) that results in
(1) an improper personal benefit, or (2) injury to Staples or the Surviving
Corporation; or


(E)The Participant's engagement in fraud or willful misconduct (not acting in
good faith or with reasonable belief that conduct was in the best interests of
Staples or the Surviving Corporation) that significantly contributes to Staples
or the Surviving Corporation preparing a material financial restatement, other
than a restatement of financial statements that became materially inaccurate
because of revisions to generally accepted accounting principles; or


(F)Failure by the Participant to devote his or her full working time to the
affairs of Staples or the Surviving Corporation except as may be authorized in
writing by Staples' or the Surviving Corporation's CEO or other authorized
official of Staples or the Surviving Corporation; or


(G)The Participant's engagement in business other than the business of Staples
or the Surviving Corporation except as may be authorized in writing by Staples'
or the Surviving Corporation's CEO or other authorized official of Staples or
the Surviving Corporation; or


(H)The Participant's engagement in misconduct, which is demonstrably and
materially injurious to Staples or the Surviving Corporation.


For purposes of the definition of Cause contained in Section III.D.(iii) and
Section VI. regarding forfeiture and recovery for Misconduct (as defined
therein), any reference therein to Staples (other than with respect to defining
the Board of Directors) shall also include any entity that Staples directly or
indirectly controls.
E.    Employment Requirement


Except as set forth in Section III.A., Section III.B. or Section III.C., a
Participant must be employed by Staples or the relevant Affiliate as of the last
day of the Performance Cycle in order to be eligible for payment of an award for
that Performance Cycle. If the employment of a Participant terminates during a
Performance Cycle for any reason other than as specified in Section III.A.,
Section III.B. or Section III.C, no award will be paid to the Participant for
that Performance Cycle.
IV.    Performance Goals


A.General


Each award made under this Plan shall be subject to performance conditions. It
is intended that




--------------------------------------------------------------------------------




awards made to Participants who are, or who are designated by the Committee as
potentially being at the end of a Performance Cycle, a “covered employee” for
purposes of Internal Revenue Code (“Code”) Section 162(m) will in form and in
operation comply with all applicable requirements of Code Section 162(m), but
the Committee reserves the right to make awards to covered employees that in
form or operation do not comply with Code Section 162(m). Any award made to an
associate who is or is designated as a covered employee and that is intended by
the Committee to be tax-deductible for purposes of Code Section 162(m) shall be
subject to stockholder approval of this Plan, including the business criteria
set forth in Section IV.B. upon which performance goals may be established by
the Committee. The requirements of Code Section 162(m) may (but are not required
to) be applied by the Committee in whole or in part to Participants who are not
covered employees under Code Section 162(m), or the Committee may apply other
performance goals or other conditions to awards made to Participants who are not
covered employees in a manner consistent with the purposes of this Plan.
B.Rules Applicable to Covered Employees


Within 90 days after the beginning of a Performance Cycle, or each Plan Year
contained within a Performance Cycle if separate performance goals are set for
each such Plan Year, the Committee will establish in writing one or more
objective performance goals applicable to awards for that Performance Cycle, or
Plan Year if separate performance goals are set for each Plan Year in the
Performance Cycle, at a time when the outcome of those goals is substantially
uncertain. The performance goals for each Performance Cycle or Plan Year will be
based on one or more of the following business criteria: sales, earnings per
share, return on net assets, return on equity, adjusted operating profit, free
cash flow, total shareholder return, net income, operating income, and customer
service levels. Compensation payable to covered employees is intended to be
payable solely on account of attainment of one or more of such performance
goals. The performance goals may apply to an entire Performance Cycle or may be
different for each Plan Year contained within a Performance Cycle and may vary
among Participants. Performance goals may be expressed (when applicable) in
terms of attaining a specified level of the particular business criteria, or the
attainment of a percentage increase or decrease of the business criteria.
Performance goals may be applied to the performance of Staples as a whole, or to
the performance of an Affiliate, division, or business unit of Staples, or an
individual associate, or may be applied to the performance of Staples, an
Affiliate, division, business unit, or individual associate relative to a market
index, a group of other companies, or a combination thereof. In addition,
customer service target levels will be based on pre-determined tests of customer
service levels, including without limitation scores on blind test (“mystery”)
shopping, customer comment card statistics, customer relations statistics (e.g.,
number of customer complaints), delivery response levels or customer
satisfaction surveys conducted by a third party. The Committee may determine
that special one-time or extraordinary gains, losses and/or events, including
without limitation as a result of certain acquisitions or divestitures and
changes in accounting principles, should or should not be included in
determining whether such performance objectives have been met.
If more than one performance goal is established for a Performance Cycle or a
Plan Year within a Performance Cycle, the Committee shall also set the relative
weighting of the performance goals for such Performance Cycle or for each such
Plan Year. The performance goals and relative weighting of performance goals may
vary from Performance Cycle to Performance Cycle, from Plan Year to Plan Year
and among Participants. For each performance goal of a Performance Cycle or a
Plan Year there must be a minimum level of performance that is required to be
achieved such that if the threshold is not attained, no portion of the award
will be credited to the Participant with respect to that goal for that
Performance Cycle or Plan Year. The maximum amount payable to a Participant with
respect to any award is $7 million for each Plan Year within a Performance
Cycle.




--------------------------------------------------------------------------------




The communication of an award need not be made within the first 90 days of the
Performance Cycle or Plan Year as long as the Committee has taken the actions
described in this Section IV and the other applicable requirements of Code
Section 162(m) are satisfied.
C.Target Awards


For each Participant for whom an award is made, the Committee will establish a
Target Award during the first 90 days of the Performance Cycle relating to that
award. Once established, the Target Award shall remain fixed for the balance of
that Performance Cycle. Target Awards may be expressed as a fixed dollar amount
or a percentage (including multiples) of the base salary of a Participant
determined at the time that the Target Award is established. The percentages or
dollar amounts will be determined by the Committee based on the Participant's
position and responsibilities and may vary among Participants. If separate
performance goals are set for each Plan Year within a Performance Cycle, then
the Target Award for each Plan Year will be the Target Award for the Performance
Cycle multiplied by a fraction, the numerator of which is one and the
denominator of which is the number of Plan Years in that Performance Cycle.
V.    Payment Calculations and Committee Certification


At the end of the Performance Cycle, the Committee shall determine the amount,
if any, to be paid to each Participant based on the extent that the performance
goals established for the Participant for the Performance Cycle, or each Plan
Year within the Performance Cycle, were achieved and shall authorize payment by
Staples to the Participant. To determine the amount of payment for a Performance
Cycle for which separate performance goals were set for each Plan Year within
that Performance Cycle, the Committee will add the amounts it determines to pay
in relation to the performance goals achieved for each Plan Year and (subject to
the other provisions of this Plan, including Section III.A., Section III.B.,
Section VI., and Section VII.) pay that sum. In measuring the achievement of
performance goals for any Performance Cycle or Plan Year and calculating any
payment at the end of the applicable Performance Cycle, unless otherwise
determined by the Committee and set forth in the award agreement, awards will be
linearly interpolated between the percentages set forth in the award agreement
based upon actual results as determined by the Committee. Payments shall be made
in cash, including by check or electronic deposit, in accordance with this
Section V.
Prior to the occurrence of a Change in Control (as defined in Section III.D.
above), the Committee may exercise its discretion in a uniform and
non-discriminatory manner for similarly situated Participants to reduce (but not
increase) any award otherwise payable under this Plan in accordance with
objective or subjective factors if necessary or appropriate to limit the amount
payable under an award to an amount consistent with the purposes of this Plan
and the intended economic benefits of participation in this Plan. The exercise
of negative discretion with respect to one Participant shall not be permitted to
result in an increase in the amount payable to another Participant.
The Committee shall certify the achievement of the performance goals in writing
prior to making any payment of an award that was granted to an associate
designated as a covered employee for purposes of Code Section 162(m).
Subject to the rules regarding forfeiture and repayment for Misconduct described
in Section VI., the Dodd-Frank Clawback described in Section VII., and the rules
regarding deferral of payment and amendment and termination of this Plan
described in Section VIII., payment of any earned award will be made in a lump
sum within 90 days of the earlier of the Participant's death or the end of the
Performance Cycle established for such award; provided, however, in the event
that it is not administratively feasible to make payment at that time,
distribution may be made at a later date within the same calendar year that
includes the last day




--------------------------------------------------------------------------------




of the Performance Cycle (or the Participant's death, as the case may be) as
determined in the discretion of the Committee.
VI.    Forfeiture and Recovery for Misconduct


A.Right of Recovery


Notwithstanding any other provision of this Plan to the contrary, if the Board
of Directors of Staples (or its authorized designee, the “Board”) determines
during the Recovery Period (as defined in this Section VI.A. below) that a
Participant has engaged in any of the conduct set forth in clauses (B) through
(E) of Section III.D.(iii), which determination shall be conclusive
(“Misconduct”), the Board, subject to the limitations set forth in this Section
VI., may in its sole discretion (1) terminate such Participant's participation
in this Plan, or with respect to any award under this Plan, and treat any
outstanding award as forfeited, (2) require forfeiture, in whole or in part, of
payment of any award that has been previously approved by the Committee for
payment under this Plan which remains in whole or in part unpaid, and/or (3)
demand that the Participant pay to Staples in cash the amount described in
Section VI.B.; provided, however, that in the event the Board determines during
the Recovery Period that the Participant engaged in Misconduct as described in
clause (E) of Section III.D.(iii) (“Restatement Misconduct”), the Board shall in
all circumstances, in addition to any other recovery action taken, require
forfeiture and demand repayment pursuant hereto.
“Recovery Period” means (1) if the Misconduct relates to Restatement Misconduct,
or the Misconduct consists of acts or omissions relating to Staples' financial
matters that in the discretion of the Board are reasonably unlikely to be
discovered prior to the end of the fiscal year in which the Misconduct occurred
and the completion of the outside audit of Staples' annual financial statements,
the period during which the Participant is employed by Staples and the period
ending 18 months after the Participant's last day of employment; (2) if the
Misconduct relates to the breach of any agreement between the Participant and
Staples, the term of the agreement and the period ending six months following
the expiration of the agreement, and (3) in all other cases, the period during
which the Participant is employed by Staples and the period ending six months
after the Participant's last day of employment. If during the Recovery Period
the Board gives written notice to the Participant of potential Misconduct, the
Recovery Period shall be extended for such reasonable time as the Board may
specify is appropriate for it to make a final determination of Misconduct and
seek enforcement of any of its remedies described above. Staples' rights
pursuant to this Section VI. shall terminate on the effective date of a Change
in Control and no Recovery Period shall extend beyond that date except with
respect to any Participant for which the Board prior to such Change in Control
gave written notice to such Participant of potential Misconduct.
For purposes of administratively enforcing its rights under this Section VI.A.,
during any period for which potential Misconduct has been identified by Staples,
the Board may (1) suspend such Participant's participation in this Plan, or with
respect to any award under this Plan, or (2) to the extent permitted by Code
Section 409A, temporarily withhold, in whole or in part, payment of any award
that has been previously approved by the Board for payment under this Plan which
remains in whole or in part unpaid.
B.Amount of Recovery


With respect to Misconduct described in Sections III.D.(iii)(B) (breach of
agreement) and Section III.D.(iii)(C) (violation of Code of Ethics), and in
addition to its right to effect a termination of participation and a forfeiture
of outstanding awards under this Plan, the Board may recover from the
Participant the amount of any payments made to the Participant under this Plan
during the last 12 months of employment with Staples.




--------------------------------------------------------------------------------




With respect to Misconduct described in Section III.D.(iii)(D) (intentional
deceitful acts), and in addition to its right to effect a termination of
participation and a forfeiture of outstanding awards under this Plan, the Board
may recover from the Participant the greater of (A) the amount paid to the
Participant with respect to any award made under this Plan with a Performance
Cycle that includes any period during which the Misconduct occurred, or with a
Performance Cycle which was directly impacted by the Misconduct, or (B) the
amount determined by the Board in its sole discretion to represent the financial
impact of the Misconduct upon Staples; provided, however, that such recovery
amount shall be reduced by the value of any forfeited outstanding awards under
this Plan (value to be determined by the Target Award for such awards) and any
amounts recovered from the Participant under Staples' cash bonus plans and other
short term or long term incentive plans as a result of such Misconduct.
With respect to Restatement Misconduct, and in addition to its right to effect a
termination of participation and a forfeiture of outstanding awards under this
Plan, the Board shall seek to recover the entire amount paid to the Participant
with respect to any award made under this Plan with a Performance Cycle that
includes any portion of a fiscal year that is the subject of an accounting
restatement relating to the Misconduct (the “Restated Fiscal Year”). In the
Board's discretion, it may also seek to recover the entire amount paid to the
Participant with respect to any other award made under this Plan with a
Performance Cycle that includes any portion of the fiscal year following the
Restated Fiscal Year.
The term “recover” or “recovered” shall include, but shall not be limited to,
any right of set-off, reduction, recoupment, off-set, forfeiture, or other
attempt by Staples to withhold or claim payment of an award or any proceeds
thereof. Staples' right of forfeiture and recovery of awards shall not limit any
other right or remedy available to Staples for a Participant's Misconduct,
whether in law or equity, including but not limited to injunctive relief,
terminating the Participant's employment with Staples, or taking other legal
action against the Participant.
The amount that may be recovered under this Section VI. shall be determined on a
gross basis without reduction for taxes paid or payable by a Participant.
VII.    Dodd-Frank Clawback


Notwithstanding any other provision of this Plan to the contrary, in order to
comply with Section 10D of the Securities Exchange Act of 1934, as amended, and
any regulations promulgated, or national securities exchange listing conditions
adopted, with respect thereto (collectively, the “Clawback Requirements”), if
the Company is required to prepare an accounting restatement due to the material
noncompliance of the Company with any financial reporting requirements under the
securities laws, then the Participant shall return to the Company, or forfeit if
not yet paid, the amount of any award received under this Plan during the
three-year period preceding the date on which the Company is required to prepare
the accounting restatement, based on the erroneous data, in excess of what would
have been paid to the Participant under the accounting restatement as determined
by the Committee in accordance with the Clawback Requirements and any policy
adopted by the Committee pursuant to the Clawback Requirements.
VIII.    General


A.Plan Administration


This Plan will be administered by the Committee. The Committee will have
complete discretionary authority and control with respect to the administration
of this Plan, including the authority to determine the term of a Performance
Cycle and whether performance goals will be set for the Performance Cycle or
each Plan Year in the Performance Cycle; the authority to determine Target
Awards, select business criteria and




--------------------------------------------------------------------------------




establish performance goals; to adopt rules or regulations regarding the
treatment of awards in the event a Participant's leave of absence during a
Performance Cycle or a Participant's hiring, promotion or transfer during a
Performance Cycle; to adopt and repeal other rules and regulations relating to
this Plan; and to make decisions and interpretations regarding the provisions of
this Plan, including determining to what extent, if any, specific items are to
be considered in the relevant business criteria or performance goals for any
particular business, the satisfaction of performance goals and the payment of
awards under this Plan. The Committee may correct any defect, supply any
omission, or reconcile any inconsistency in this Plan or any award in the manner
and to the extent it shall deem expedient to carry this Plan into effect, and it
shall be the sole and final judge of such expediency. All decisions by the
Committee shall be made in the Committee's sole discretion, and shall be final
and binding on all persons having or claiming any interest in this Plan or in
any award. The Committee may delegate ministerial duties under this Plan to one
or more administrators who may be associates of Staples or an Affiliate. Except
for the administration of awards granted to covered employees, the Committee may
delegate non-ministerial duties to any officer of Staples or an Affiliate. No
director or associate acting pursuant to the authority delegated by the
Committee shall be liable for any action or determination relating to or under
this Plan made in good faith.
B.Employment at Will


This Plan does not create an express or implied contract of employment between
Staples or any Affiliate and a Participant. Staples (and where applicable, the
Affiliates) and the Participants each retain the right to terminate the
employment relationship at any time and for any reason.
C.Amendment and Termination of Plan


Staples reserves the right, in its sole discretion, at any time prior to actual
payment of awards to amend, terminate or discontinue this Plan in whole or in
part.
This Plan may be amended or terminated by either the Board of Directors of
Staples or the Committee, provided that (1) subject to Section VIII.F.
(regarding Code Section 409A compliance), no amendment or termination of this
Plan after the end of a Performance Cycle may adversely affect the rights of
Participants with respect to their awards for that Performance Cycle, and (2) no
amendment which would require stockholder approval under Code Section 162(m) may
be effected without such stockholder approval. For avoidance of doubt, neither
the application of Section VI. regarding forfeiture and repayment for
Misconduct, the application of Section VII. regarding the Dodd-Frank Clawback,
nor the exercise of negative discretion as described in Section V. shall be
deemed to be an amendment of this Plan.
Notwithstanding the foregoing provisions of this Section VIII.C., any
termination of this Plan that provides for an acceleration of the time or form
of payment of an award must comply with the terms and conditions regarding plan
terminations and liquidations as set forth in Code Section 409A and Treasury
Regulation Section 1.409A-3(j)(ix), which are incorporated by reference as if
fully set forth in this Section VIII.C.
D.Rights are Non-Assignable


All awards and any payments due hereunder are non-assignable and
non-transferable. Neither a Participant nor any beneficiary or other person
shall have any right to assign the right to receive payments hereunder, in whole
or in part, which, whether voluntarily or involuntarily.
E.Withholding






--------------------------------------------------------------------------------




All required deductions, including without limitation with respect to federal,
state or local taxes, will be withheld from the awards prior to distribution.
F.Code Section 409A Compliance


Awards under this Plan are intended to comply with Code Section 409A, and all
awards shall be interpreted and administered in accordance with Code Section
409A and Treasury Regulations and other guidance issued thereunder. Generally,
this Plan is intended to comply with Code Section 409A on the basis that payment
distributions are to be made upon the earlier of a Participant's death or at a
specified time (or pursuant to a fixed schedule) stated in this Plan or in the
relevant award at the date of deferral of compensation, without regard to other
distribution events described in Code Section 409A(a)(2)(A) and without
application of the six month delay for specified employees described in Code
Section 409A(a)(2)(B). Notwithstanding such intention, to the extent required by
Code Section 409A, any reference to “permanent disability” shall be interpreted
to mean “disability” as defined for purposes of Code Section 409A. Similarly,
any reference to “termination of employment,” “discharge,” “resignation,” or
“retirement” shall not be sufficient to constitute a payment event for purposes
of Code Section 409A unless such event also constitutes a “separation from
service” as defined by Code Section 409A.
If a Participant is a “specified employee” as defined in Code Section 409A (and
as applied according to procedures of Staples and its Affiliates) as of the
Participant's separation from service, to the extent any payment under this Plan
constitutes deferred compensation (after taking into account any applicable
exemptions from Code Section 409A) that is payable upon a separation from
service, then, to the extent required by Code Section 409A, no payments due
under this Plan may be made until the earlier of: (1) the first day of the
seventh month following the Participant's separation from service, or (2) the
Participant's date of death; provided, however, that any payments delayed during
this six-month period shall be paid in the aggregate in a lump sum, with
interest from the scheduled payment date to the date of actual payment at an
annual rate equal to the prime rate as set forth in the Eastern edition of The
Wall Street Journal on the business day immediately preceding Participant's date
of separation from service, on the first day of the seventh month following the
Participant's separation from service.
Notwithstanding any provision of this Plan or any award to the contrary, in the
event that the Committee determines that any award may not or does not comply
with Code Section 409A, the Board of Directors of Staples or the Committee may
adopt such amendments to this Plan and the affected award (without Participant
consent) or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to comply with the
requirements of Code Section 409A. If this Plan or an award fails to meet the
requirements of Code Section 409A, neither Staples nor any of its Affiliates
shall have any liability for any tax, penalty or interest imposed on a
Participant by Code Section 409A, and the Participant shall have no recourse
against Staples or any of its Affiliates for payment of any such tax, penalty,
or interest imposed by Code Section 409A.
G.Deferral of Payment of Awards


At the time of grant of an award (or at such earlier or later time as the
Committee determines appropriate in light of the provisions of Code Section
409A), the Committee may permit a Participant who is otherwise eligible to
participate in a non-qualified deferred compensation plan sponsored by Staples
or an Affiliate to defer all or a part of any payment that might otherwise be
payable with respect to an award under this Plan under the terms and conditions
of such non-qualified deferred compensation plan.
In addition to any deferral of payment required for payment of awards to any
specified employee




--------------------------------------------------------------------------------




under Code Section 409A, if the payment of any award in any year could, in the
Committee's opinion, when considered with a Participant's other compensation,
result in Staples' inability to deduct any portion of such award payment because
the Participant is or is expected to be a covered employee for purposes of Code
Section 162(m), then to the extent permitted under Code Section 409A, the
Committee in its sole discretion may defer the payment date applicable to an
award to the first calendar year in which such payment would not be
nondeductible be reason of Code Section 162(m). Any such deferral shall not be
deemed to be an amendment of this Plan for purposes of Section VIII.C.
H.Unfunded Plan


It is intended that this Plan be an “unfunded” plan for federal tax purposes and
that it not constitute an “employee benefit pension plan” for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). To the
extent that this Plan is subject to ERISA, this Plan shall be administered as an
unfunded employee pension plan benefiting a select group of management or highly
compensated employees under the provisions of ERISA.
I.Beneficiary


A Participant may file with the Committee a written designation of death
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. If no death beneficiary is
designated or the designated beneficiary fails to survive the Participant, the
executor or administrator of the Participant's estate shall be deemed to be the
Participant's death beneficiary. If the Participant lives in a community
property state and the consent of the Participant's spouse or domestic partner
is required by the laws of such state to designate a beneficiary, then any
beneficiary designation by such a Participant must have the consent of the
Participant's spouse or domestic partner, as applicable.
J.Notice


All notices under this Plan or with respect to any award made hereunder shall be
in writing and mailed or delivered by hand to Staples at its main office,
Attention: Secretary, and to the Participant at his or her last known address on
the employment records of Staples or at such other address as may be designated
in writing by either of the parties to one another.
K.Severability


If any provision of this Plan is held to be invalid or unenforceable, the other
provisions of this Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in this Plan.
L.Governing Law


The provisions of this Plan and all awards made hereunder shall be governed by
and interpreted in accordance with the laws of the State of Delaware, without
regard to any applicable conflicts of law.
***
Approved by the Board of Directors on March 6, 2012, subject to stockholder
approval.
Approved by Stockholders on June 4, 2012.




